COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                        NOTICE OF ORDER ON MOTION

Cause number:              01-15-00207-CV
Style:                     Joe Payton Lee
                           v Rita Lemons
                  *
Date motion filed :        March 23, 2015
Type of motion:            “Motion Requesting Docketing Statement and Extension to File”
Party filing motion:       Appellant
Document to be filed:      Docketing Statement

Ordered that motion is:

                  Granted
                  If document is to be filed, document due:

                     The Clerk is instructed to file the document as of the date of this order
                     Absent extraordinary circumstances, the Court will not grant additional motions to extend
                  time

                  Denied

                  Dismissed (e.g., want of jurisdiction, moot)


          Appellant has filed a motion requesting a copy of the docketing statement form and an extension of time
          to file the completed form with this Court. The motion is granted. The Clerk of this Court mailed a copy
          of the docketing statement form to appellant on March 25, 2015. The deadline for appellant to file the
          docketing statement is extended from March 25, 2015 to April 14, 2015.


Judge's signature: /s/ Jane Bland
                   Acting individually          Acting for the Court


Date: March 26, 2015




November 7, 2008 Revision